DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “the reflected wave that indicates a non-linear response”.  It is unclear how a wave indicates a non-linear response, as the structure of a wave alone does not inherently have structure to be capable to provide any kind of “indication”.  It is unclear what is meant by “indication” in this context.  Furthermore, it is unclear what the response is referring to.  Is it the response of the wave that is non-linear, or is it the response of the particles within the fluid or the fluid or something else that is non-linear.  As such the claim is indefinite for failing to distinctly claim the invention. Claims 2-19 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 1.
Claim 4 recites the limitation, “causing a change in the fluid flow as detected by the reflected wave”.  It is unclear how a wave detects a change in fluid flow.  A “wave” does not inherently have structure to be capable to provide detection and appears to be insufficient in structure to provide the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kimmel et al. (U.S. Patent Pub. No. 2013/0046213).
Regarding claim 1, Kimmel et al. discloses a method for estimating safety of ultrasound equipment waveforms (figure 7; [0036]; [0133]; [0138]), the method comprising:
sensing, via a plurality of feedback mechanisms that include one or more sensors coupled with the ultrasound equipment, a movement of one or more particles within a fluid flow using the sensors (figure 1, reference #102; figures 8A, 8B, 8C, 8D and 8E; [0029]; [0055]; [0083]; [0107]-[0132]; [0169]-[0171]);
generating, via a controller, a feedback signal from at least one of the plurality of feedback mechanisms (figure 6, reference #154; [0032]-[0033][0096]; [0139]);
measuring, via the feedback signal, an amplitude of a reflected wave from the ultrasound equipment (figure 7, reference #721; figures 8A, 8B, 8C, 8D and 8E;  [0134]);

reducing the risk of cavitation by adding one or more harmonics to the feedback signal based on the reflected wave and adjusting the one or more added harmonics ([0006]; [0010]-[0014]; [0017]; [0033]; [0054]; [0080]-[0081]; [0083]; [0087]; [0096]; [0098]; [0135]-[0138]; [0139] (adding new pattern of harmonics); [0167]).
Regarding claim 2, Kimmel et al. discloses determining if an amplitude of the feedback signal fits with a predetermined phase and amplitude relationship with the one or more harmonics (figure 6; figures 8A, 8B, 8C, 8D and 8E; [0079]; [0096]; [0098]; [0134] [0139]).
Regarding claim 3, Kimmel et al. discloses wherein adjusting the one or more added harmonics includes modifying an amplitude of second or higher order harmonics when it does not fit within the predetermined phase and amplitude relationship (figure 6, reference #154; [0079]; [0096]; [0167]).
Regarding claim 4, Kimmel et al. discloses wherein adjusting the one or more added harmonics includes adjusting a frequency of the one or more harmonics ([0074]; [0098]; [0167]); and causing a change in the fluid flow as detected by the reflected wave ([0054]; [0061]; [0070]-[0073]; [0080]-[0081]; [0099]; [0134]; [0167]; [0170]).
Regarding claim 5, Kimmel et al. discloses wherein adjusting the one or more added harmonics include varying a shape of a combined signal that includes the feedback signal and the one or more harmonics  to control an amount of cavitation ([0054]-[0056]; [0061]; [0070]-[0074]; [0134]-[0136])
Regarding claim 6, Kimmel et al. discloses wherein the adjusted frequency effects a change in an amount of cavitation ([0054]; [0061]; [0070]-[0074]; [0080]-[0081]; [0134]-[0136]); [0170]).
Regarding claim 7, Kimmel et al discloses wherein the adjusted frequency effects a decrease in cavitation (figures 8A-8E; [0169]-[0170]). 
Regarding claim 8, Kimmel et al discloses wherein the adjusted frequency effects an increase in cavitation (figures 8A-8E; [0169]-[0170]).
Regarding claim 9, Kimmel et al discloses wherein the adjusted frequency effects a change in an amount of mixing ([0134]-[0139]).
Regarding claim 10, Kimmel et al discloses wherein the adjusted frequency effects a change in an amount of streaming ([0073]; [0134]-[0139]).
Regarding claim 11, Kimmel et al discloses wherein the adjusted frequency effects change in an amount of levitation ([0073]; [0134]-[0139]).
Regarding claim 12, Kimmel et al discloses wherein the frequency of the reflected wave is a non-sinusoidal vibration [0073]).
Regarding claim 13, Kimmel et al. discloses wherein each of the plurality of feedback mechanisms measures a different effect of the movement on one or more particles (figures 8A, 8B, 8C, 8D and 8E).
Regarding claim 14, Kimmel et al. discloses wherein at least one of the plurality of feedback mechanism is an accelerometer (figures 8A and 8B).
Regarding claim 15, Kimmel et al. discloses wherein at least one of the plurality of feedback mechanism is an acoustic sensor (figures 8A and 8B).
Regarding claim 16, Kimmel et al. discloses wherein at least one of the plurality of feedback mechanism is an optic sensor (figures 8A and 8B; figures 9A-9F).
Regarding claim 17, Kimmel et al. discloses wherein at least one of the plurality of feedback mechanism is an electromagnetic sensor (figures 8A and 8B).
Regarding claim 18, Kimmel et al. discloses wherein at least one of the plurality of feedback mechanism is a physical sensor (figures 8A and 8B).
Regarding claim 19, Kimmel et al. discloses wherein at least one of the plurality of feedback mechanism is a chemical sensor (figures 8A and 8B).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kartluke et al. (U.S. Patent No. 3,381,525) in view of Kimmel et al. and Laugharn, Jr. et al. (U.S. Patent No. 7,686,500).
Regarding claim 1, Kartluke et al. discloses a method (abstract) comprising:
sensing, via a feedback mechanism that includes one or more sensors coupled with the ultrasound equipment, a movement of one or more particles within a fluid flow using the sensors (figure 1, reference #12 and 40);

measuring, via the feedback signal, an amplitude of a reflected wave from the ultrasound equipment (abstract; figure 1, reference #40; figure 2, see y axis indicating amplitude; column 5, lines 4-19; column 5, lines 30-38; column 5, lines 43-69).
However, the reference does not explicitly disclose measuring a risk of cavitation by the ultrasound equipment based at least in part on the amplitude of the reflected wave that indicates a non-linear response; and reducing the risk of cavitation by adding one or more harmonics to the feedback signal based on the reflected wave and adjusting the one or more added harmonics.
Kimmel et al. teaches another ultrasound equipment (abstract).  The reference teaches measuring a risk of a cavitation by the ultrasound equipment based at least in part on the amplitude of the reflected wave that indicates a non-linear response (figure 3; figure 4C; figure 7, reference #723; [0079]; [0082]-[0083]; [0085]; [0086]; [0090]-[0095]; [0135]; [0136]; [0139]; [0167]); and reducing the risk of cavitation by adding one or more harmonics to the feedback signal based on the reflected wave and adjusting the one or more added harmonics ([0006]; [0010]-[0014]; [0017]; [0033]; [0054]; [0080]-[0081]; [0083]; [0087]; [0096]; [0098]; [0135]-[0138]; [0139] (adding new pattern of harmonics); [0167]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kartluke et al. to include the measuring a risk of cavitation and reducing the risk of cavitation steps of Kimmel et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach ultrasound equipment.  One of ordinary skill in the art would be motivated to provide the measuring and reducing risk of cavitation steps because it ensures there is no damage to the tissue or rupture of cells (Kimmel et al. [0083]).
To the extent Kartluke et al. only discloses a single feedback mechanism, rather than a plurality of feedback mechanisms, Laugharn, Jr. et al. teaches a plurality of feedback mechanisms (figure 1, 
Regarding claim 2, Kartluke et al. in view of Kimmel et al. and Laugharn, Jr. et al. discloses all the limitations as set forth above.  The reference as modified also discloses determining if an amplitude of the feedback signal fits with a predetermined phase and amplitude relationship with the one or more harmonics (abstract; figure 1, reference #40; figure 2; column 5-6, lines 73-34).
Regarding claim 3, Kartluke et al. in view of Kimmelo et al. and Laugharn, Jr. et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein adjusting the one or more added harmonics includes modifying an amplitude of second or high order harmonics when it does not fit with the predetermined phase and amplitude relationship (figure 1, reference #34; column 2, lines 36-58; column 6, line 34; column 6, lines 46-54).  
Regarding claim 4, Kartluke et al. in view of Kimmel et al. and Laugharn, Jr. et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein adjusting the one or more added harmonics include adjusting a frequency of the one or more harmonics, and causing a change in fluid flow as detected by the reflected wave (abstract; column 1, lines 44-57; column 4, lines 72-75; columns 5-6, lines 62-2; column 6, lines 60-66).
Regarding claim 5, Kartluke et al. in view of Kimmel et al. and Laugharn, Jr. et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein adjusting the one or more added harmonics includes varying a shape of a combined signal that includes the feedback signal 
Regarding claim 6, Kartluke et al. in view of Kimmel et al. and Laugharn, Jr. et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the adjusted frequency effects a change in an amount of cavitation (abstract; column 1, lines 22-57; column 5, lines 20-29; column 5, lines 54-68; column 6, lines 41-56).
It is noted that the limitation does not provide patentable weight because it simply expresses the intended result of a process step without stating any further method steps.  
Regarding claim 7, Kartluke et al. in view of Kimmel et al. and Laugharn, Jr. et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the adjusted frequency effects a decrease in cavitation (abstract; column 1, lines 22-57; column 5, lines 20-29; column 5, lines 54-68; column 6, lines 41-56).
It is noted that the limitation does not provide patentable weight because it simply expresses the intended result of a process step without stating any further method steps.  
Regarding claim 8, Kartluke et al. in view of Kimmel et al. and Laugharn, Jr. et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the adjusted frequency effects an increase in cavitation (abstract; column 1, lines 22-57; column 5, lines 20-29; column 5, lines 54-68; column 6, lines 41-56).
It is noted that the limitation does not provide patentable weight because it simply expresses the intended result of a process step without stating any further method steps. 
Regarding claim 9, Kartluke et al. in view of Kimmel et al. and Laugharn, Jr. et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the adjusted frequency effects an amount of mixing (abstract; column 1, lines 22-57; column 4, lines 72-75; column 5, lines 20-
It is noted that the limitation does not provide patentable weight because it simply expresses the intended result of a process step without stating any further method steps.  
Regarding claim 10, Kartluke et al. in view of Kimmel et al. and Laugharn, Jr. et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the adjusted frequency effects an amount of streaming (abstract; column 1, lines 22-57; column 4, lines 72-75; column 5, lines 20-29; column 5, lines 54-68; column 6, lines 41-56).
It is noted that the limitation does not provide patentable weight because it simply expresses the intended result of a process step without stating any further method steps.  
Regarding claim 11, Kartluke et al. in view of Kimmel et al. and Laugharn, Jr. et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein adjusted frequency effects an amount of levitation (abstract; column 1, lines 22-57; column 4, lines 72-75; column 5, lines 20-29; column 5, lines 54-68; column 6, lines 41-56).
It is noted that the limitation does not provide patentable weight because it simply expresses the intended result of a process step without stating any further method steps.  
Regarding claim 12, Kartluke et al. in view of Kimmel et al. and Laugharn, Jr. et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the frequency of the reflected wave is a non-sinusoidal vibration (figure 2).
Regarding claim 13, Kartluke et al. in view of Kimmel et al. and Laugharn, Jr. et al. discloses all the limitations as set forth above.  Laugharn, Jr. et al. further teaches wherein each of the plurality of feedback mechanisms measures a different effect of the movement on the one or more particles (column 6, lines 25-65).
Regarding claims 14-19, Kartluke et al. in view of Kimmel et al. and Laugharn, Jr. et al. discloses all the limitations as set forth above.  Laugharn, Jr. et al. further teaches wherein the feedback mechanism can include various types of sensors for measuring various processing parameters in order to better control the multiple, various fluid effects for the particular purpose and controlled treatment (Laugharn et al. figure 1, reference #700; columns 6-7, lines 24-22), including an accelerometer (figure 1, reference #700; column 6, lines 25-46), an acoustic sensor (figure 1, reference #700; column 6, lines 25-46; column 16, lines 38-39), an optic sensor (figure 1, reference #700; column 15, lines 45-62), an electromagnetic sensor (figure 1, reference #700; column 6, lines 25-46), a physical sensor (figure 1, reference #700; column 6, lines 25-46), and a chemical sensor (figure 1, reference #700; column 6, lines 25-46). To the extent, Laugharn Jr. et al. does not teach one of the specific sensors, the reference teaches any sensor of a number of sensors may be used for various processing parameters, and since all of the recited sensors in claims 14-19 are known at the time the invention was filed, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the type of sensor for the particular processing parameter desired to be measured, because selecting one of known designs for a sensor would have been obvious to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive. Applicant argues Kimmel fails to disclose any reflected wave and is silent regarding a reflected wave that indicates a non-linear response.  Examiner finds this argument unpersuasive.  First, it is blatantly incorrect for Applicant to argue Kimmel fails to disclose a reflected wave when the reference describes the reflected wave throughout the entire disclosure (see for example figures 1-9 which all either show or explain the reflected waves from the membranes as a result of the transmitted frequencies).  Second, regarding Applicant arguing Kimmel is silent as to the reflected wave indicating a non-linear response, .  
Applicant also argues Kimmel merely discusses that “an acoustic energy transmission pattern may be selected or calculated” and “different frequencies may be transmitted simultaneously and or sequentially” which relate only to the original transmitted frequencies and does therefore does not disclose adding one or more harmonics to the feedback signal based on the reflected wave and adjusting the one or more added harmonics as claimed.  Examiner finds this argument unpersuasive.  As Applicant cites, Kimmel discloses “different frequencies” with an “s” meaning there are multiple frequencies transmitted that may be simultaneously and or sequentially.  Therefore, Kimmel discloses adding one or more harmonics.  Applicant’s remark that the acoustic transmissions, plural, relate only to the original transmitted frequencies is conclusory, and irrelevant.  Nonetheless, Kimmel further discloses adding and adjusting the harmonics as claimed ([0087] (acoustic harmonics set and then may be changed (adjusted)); [0096] (“adjusting the selected acoustic energy transmission patter.”); [0098] (adjust pattern for each target tissue); [0167] (set harmonics to be added and then adjust based on feedback signal)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774